COBB, Chief Judge.
The appellant, James E. Morgan, raises issues on this appeal relating to the admissibility at trial of deposition testimony of an unavailable witness and agency, which we find to be without merit. We agree, however, with his contention that the trial court erred in awarding costs 1 without affording him the opportunity “to object ... or to present evidence and argument in contravention of the items claimed as costs.” Southern Shipping Co. v. Flagship First National Bank of Miami Beach, 366 So.2d 855, 856 (Fla. 3d DCA 1979); Fla.R.Civ.P. 1.090(b). The appellee has conceded this error.
We affirm except as to the cost award and remand for hearing on that issue.
AFFIRMED in part; REVERSED in part; REMANDED.
DAUKSCH and FRANK D. UP-CHURCH, Jr., JJ., concur.

. These do not encompass the issue of attorney fees, which are not challenged in regard to the reasonableness of amount on this appeal.